Citation Nr: 9900568	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-22 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from December 1960 to January 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied a claim of 
entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling.  This claim returns to the 
Board following remand in December 1996.  

In December 1998, the veteran submitted a November 1998 
medical opinion, not previously of record, together with 
other evidence already of record or duplicative of evidence 
previously submitted.  He waived the right to have this 
evidence reviewed by the agency of local jurisdiction prior 
to review by the Board.  38 C.F.R. § 20.1304 (1998).  That 
waiver is valid, and the Board may proceed, reviewing all 
evidence of record.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains that his PTSD is more severely 
disabling than the current 50 percent evaluation reflects.  
He asserts that symptomatology associated with PTSD is so 
severe that he is unable to trust anyone other than his wife 
and a VA treatment provider, and that he is unable to 
maintain any type of employment.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports a 100 
percent schedular evaluation.


FINDINGS OF FACT

1.  The veterans PTSD is currently manifested by a Global 
Assessment of Functioning (GAF) score of 45, paranoia, 
delusions of persecution, unconventional disturbed thinking, 
anxiety, hypochondriasis, depression, poor concentration and 
impaired short-term memory, and poor control of anger and 
rage; he has also manifested psychotic symptoms, which are 
currently controlled by medication.  

2.  The medical opinions of record establish that the veteran 
is unemployable due to his service-connected PTSD.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1998); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
claim for increase for PTSD is plausible and capable of 
substantiation and is therefore well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  An allegation 
that a service-connected disorder has become more severe is 
sufficient to well-ground a claim for increase.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  It is 
noted in this regard that the veteran was afforded multiple 
VA examinations.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Prior to November 7, 1996, where PTSD was productive of 
considerable impairment of social and industrial 
adaptability, a 50 percent rating was assignable, and a 70 
percent evaluation was assignable where there was severe 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
A 100 percent evaluation required virtual isolation in the 
community, or totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities, or demonstrable inability to 
obtain or retain employment.  Id.  

Regulations applicable at the time the veteran filed his 
claim also provided that, in a case in which the only 
compensable service-connected disability was a mental 
disorder assigned a 70 percent evaluation and such mental 
disorder precluded the veteran from securing or following a 
substantially gainful occupation, a 100 percent schedular 
evaluation under the appropriate diagnostic code would be 
assigned.  38 C.F.R. § 4.16(c).  However, the veteran is 
evaluated as 10 percent disabled by a service-connected shell 
fragment wound of the right hand.  That evaluation was in 
effect before the veteran filed this claim.  Therefore, 
38 C.F.R. § 4.16(c) is not applicable.  

By regulatory amendments effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, including PTSD, as set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52,695-
52,702 (1996).  Consideration of the veteran's claim for 
increase under both criteria is required.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the current criteria, a 50 percent evaluation is 
warranted when PTSD symptomatology causes occupational and 
social impairment with reduced reliability and productivity, 
and difficulty in establishing and maintaining effective work 
and social relationships.  A 70 percent evaluation is 
warranted when PTSD causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, and an 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment.  38 C.F.R. § 4.130.  The Board notes that 
the RO considered the veteran's claim under the amended 
regulations in an October 1998 supplemental statement of the 
case.

The record reflects that the veteran, who was awarded the 
Combat Infantryman Badge (CIB) during Vietnam service, was 
granted service connection for PTSD in a rating decision of 
July 1985.  At that time, a 50 percent rating was assigned, 
effective from December 1984.  That evaluation remains in 
effect.

In a statement submitted in June 1993, the veteran stated 
that his doctor told him that he was totally disabled due to 
his nerves.  VA outpatient records dated from January 
1992 through May 1993 reflect that the veteran reported he 
was no longer contemplating suicide, was more able to be 
around people, and he stated on several occasions that he 
felt better.  

On VA examination conducted in September 1993, the veteran 
reported that he avoided TV, that he flinched and ducked when 
startled, and had nightmares and flashbacks.  He stated that 
his memory was good.  The examiner, however, found that the 
veteran was able to recall only about two-thirds of the 
content of a short story immediately, and recalled it in 
about the same form five minutes later, after distraction.  
He interpreted proverbs concretely.  His judgment of 
practical situations was competent.  The examiner concluded 
that the veterans PTSD was moderately severe and that he was 
essentially permanently and totally disabled because his 
symptoms intruded upon work.

VA outpatient records from May 1993 through May 1994 reflect 
that medication assisted the veteran to sleep at night.  He 
went on a trip with his group in October 1993.  His mood was 
less anxious, although he became irritable when snowed in 
during the winter.  He reported that he felt he did not fit 
in when he went to a restaurant and attempted to carry on 
normal conversation.  

VA outpatient records dated from May 1994 through October 
1994 reflect that the veteran continued to meet with a group 
two to four times monthly.  The veteran also had individual 
therapy once or twice a month with more frequent or 
unscheduled therapy as needed.  The veteran met at regular 
intervals with a psychiatrist who prescribed medications.  
The veteran reported no new problems.  

During outpatient treatment in October 1994, the veteran 
reported that he had flashbacks when he became angry.  He 
reported that he became anxious, emotional, and unable to eat 
when he had to deal with people.  He reported irritability.  
He stated he threw the lawn mower in the creek because he was 
upset by the familys garden.  He remembered only one of 
three words after one minute.  The examiner noted that, when 
the veteran was around people other than his wife, he felt 
that he was being criticized and that he was somehow 
endangered.  The examiner concluded that, in his professional 
opinion, the veteran was totally disabled.

On VA examination conducted in October 1994, the examiner 
concluded that the veteran was unable to work steadily 
because of his tension when around other people, and was 
essentially not employable.  The examiner, who had previously 
examined the veteran, opined that his symptoms had not 
improved in the past two years.  

At a personal hearing conducted in November 1995, the veteran 
reported that he had no close friends, that he did not go 
shopping, go to church, or to meetings, because of anxiety 
when around others.  He testified that he was unable to work.  
He quit his last job, a construction job, in about 1980, 
because he became so anxious about being around other people 
that he could not eat, and he developed colitis.  He 
testified that he had an alarm system on everything on his 
property because he was unable to rest unless everything was 
secure.  He stated he tinkered with things in his spare time.

On VA examination conducted in August 1995, personality 
studies revealed peak levels of anxiety, depression, 
withdrawal, and suspiciousness, as well as passive-aggressive 
personality traits.  The veteran reported marital troubles, 
stating that his wife sometimes wanted to leave him.  The 
examiner concluded that the veterans PTSD was not acute and 
that it was more probable that loss of employment and marital 
conflict played a more substantial role in his current 
emotional status.

The August 1995 report of a field examiner in connection with 
a social and industrial survey reflected that in interviews 
with three neighbors, the veteran was described as a good 
neighbor and as a person who tried to be very nice to 
everybody.  The neighbors also described the veteran as 
nervous.  The veteran requested that he be allowed to 
provide names of the neighbors who should be interviewed, 
because he was not well-liked in the community.  In 
particular, he stated that his ex-son-in-law, who lived in 
the area, was listening to his telephone conversations, 
making prank telephone calls, and spreading lies about him.

In a February 1996 letter to the RO, the veteran requested 
assistance, indicating that his ex-son-in-law and another 
neighbor and her family were going to mess up what I live 
on.  The veteran was apparently requesting that no changes 
be made as to his VA compensation without his personal 
confirmation that the changes were authorized.  The veteran 
further noted that he had contacted the law and had been 
told that nothing could be done to stop the individuals from 
taking pictures or listening in on the veterans home.  

On VA examination conducted in March 1997, the veteran 
reported that there had been a period of time when he had 
visual hallucinations, believing that individuals had come 
onto his property.  He reported that he was better after 
his medications were changed.  He was alert and oriented.  
His speech was essentially normal.  His affect was hesitant 
and anxious.  His mood was irritable.  His thought content 
was logical and goal directed.  Diagnostic testing revealed a 
paranoid psychotic state, PTSD, and major depression.  
Insight and judgment were felt to be intact.  The examiner 
concluded that no active psychosis was present, but that the 
veteran may have had a psychotic disorder in the past which 
responded satisfactorily to treatment with Perphenazine.  The 
examiner opined that it was possible that the reported 
hallucinations and delusions and paranoid thinking were 
actually additional manifestations of PTSD in this veteran.  
A GAF score of at or below 40 was assigned.  It was 
additionally noted that the veteran rarely drove himself 
places and was unable to occupy himself in constructive 
activities. 

On VA examination conducted in December 1997, the veteran 
displayed a normal range of psychomotor activity.  His 
grooming and personal hygiene were good.  His speech 
reflected a full range of affect.  He denied hallucinations, 
but reported that his neighbors were out to get him and were 
plotting against him.  His immediate and delayed recall were 
intact.  The examiner concluded that there was episodic high 
anxiety but no clear panic attacks.  A GAF of 45 was 
assigned.  

VA outpatient clinical records dated from October 1997 
through October 1998 disclose that the veteran continued to 
regularly attend weekly PTSD group therapy and to meet with 
the psychiatrist who prescribed his medications at routine 
intervals.  He continued to require unscheduled individual 
therapy sessions in addition to scheduled sessions.  His 
discussions reflected continued suspicion of his neighbors.  

By a medical statement dated in September 1997, the veterans 
treating VA psychiatrist provided an opinion that, although 
the veterans PTSD symptoms had improved, with nightmares 
reduced to 2-3 times per week instead of nightly, he 
continued to suffer severe problems.

By a medical statement dated in November 1998 and submitted 
with new evidence received by the Board in December 1998, the 
VA social worker providing the veterans individual therapy 
expressed an opinion that the veteran was at least 70 percent 
disabled by his PTSD, giving examples of the criteria the 
veteran currently met for the 70 percent evaluation.  

The evidence reflects that all of the veterans psychiatric 
symptomatology must be considered together, as his paranoia, 
psychotic symptoms such as delusions, and other symptoms such 
as hypochondriasis, cannot be distinguished from his PTSD and 
may be manifestations of PTSD.  

In this case, although his neighbors spoke well of the 
veteran, it is quite clear that the veteran currently 
believes that the neighbors are out to get him and are 
plotting against him.  At times during the pendency of this 
claim, the veterans paranoia and delusions of persecution 
were so severe as to result in psychotic symptoms and 
behavior.  The February 1996 letter in which the veteran 
seeks VA assistance in dealing with the neighbors who are out 
to get him because the law (apparently the local police 
department) have said there is nothing they can do to keep 
the veterans neighbors from listening in on his home and 
spying on him is particularly persuasive evidence that, at 
least during some periods of the pendency of this claim, the 
veterans disturbed behavior and thought process virtually 
isolated him from the community and affected almost all 
aspects of his daily life.  

The criteria provide a total schedular evaluation where the 
claimants behavior is so disturbed as to cause others not to 
associate with the claimant.  The veterans paranoia and 
delusions of persecution effectively isolate him from the 
community.  The Board finds that the veterans isolation from 
the community approximates the criteria for a total schedular 
evaluation, at least during some portion of the period of the 
pendency of this claim.  Despite the evidence that the 
veteran interacts with other people at times, and that other 
people like the veteran, the Board finds, resolving doubt in 
the veterans favor, that the veteran has, at least at times 
during the pendency of this claim, been virtually isolated 
from the community so as to approximate this criterion for a 
total schedular evaluation.  

At that time of the most recent examination, the veterans 
speech was coherent, he was well-groomed, and he was oriented 
to person, place, day, and date.  The Board notes that, at 
the time of this examination, his assigned GAF score rose to 
45 from 40 or below.  The veterans psychoneurotic symptoms 
are not currently so severe as to result in gross repudiation 
of reality.  Nevertheless there are periods of uncontrolled 
rage and anger, such as throwing the lawn mower in the creek.  

Considering the veterans psychiatric symptoms as a whole, 
including anxiety, uncontrolled rage and anger, paranoia, 
delusions of persecution, poor concentration, impaired short-
term memory, depression, and hypochondriasis, and resolving 
doubt in the veterans favor, the Board finds that the 
veterans psychiatric disability presents a clinical picture 
which, at least during some periods during the pendency of 
this claim, more closely approximates total disability rather 
than a lower evaluation.  

The veteran has not been employed since 1980.  He attempted 
vocational rehabilitation unsuccessfully.  He later attempted 
to obtain further education but was unable to remain in 
school because of anxiety, paranoia, and other symptoms 
related to his service-connected disability.  

The evidence of record includes at least three medical 
opinions that the veterans PTSD symptoms are so intrusive as 
to render him totally unemployable.  The report of the August 
1995 VA examination seems to suggest that PTSD did not render 
the veteran unemployable, because stresses of unemployment 
and marital conflict were more substantial factors in his 
functioning at that time.  However, the examiner did not 
address the extent to which the veterans PTSD contributed to 
loss of employment or to martial conflict.  The preponderance 
of the evidence reflects that the factors that led to the 
veterans unemployment cannot be disassociated from his PTSD.  
Thus, reviewing the August 1995 examination report in light 
of the evidence as a whole, the Board finds that that report 
is consistent with the medical opinions that the veteran was 
unable to work as a result of his PTSD.  The Board finds that 
the preponderance of the evidence establishes that the 
veteran is unable to obtain or retain employment as a result 
of service-connected PTSD.

The Board finds that the veteran met at least one criterion 
for a total schedular evaluation during at least a portion of 
the period of the pendency of this claim.  The Board notes 
that the criteria for a 100 percent evaluation under 
Diagnostic Code 9411, as in effect when the veteran filed 
this claim, "are each independent bases for granting a 100% 
rating."  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  The 
Board also notes that, where the evidence establishes that 
the veteran met criteria for a total evaluation during at 
least a portion of the time during which this claim was 
pending, and resolving doubt as to the overall length of time 
during which the criteria for the total evaluation were met, 
the evidence warrants a total schedular evaluation under the 
criteria in effect when the veteran filed his claim.  

Because evaluation under the criteria in effect prior to 
November 1996 results in a 100 percent evaluation, the Board 
has not evaluated the veteran under the current criteria.  


ORDER

A total (100 percent) schedular evaluation for PTSD is 
granted, subject to laws and regulations governing effective 
dates of awards.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
